                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
UNITED STATES DISTRICT COURT
                                                                          DATE FILED: 2/11/2020
SOUTHERN DISTRICT OF NEW YORK

                                                                MEMORANDUM ENDORSED
SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,

       - against -                                                   19 Civ. 5718 (GHW)

KIT MUN CHAN                                                             ECF CASE
LAU KEAN CHONG
CHONG POUI FAN
BINJI LU AND
YOUN CHIEN WONG,

                                      Defendants.



             FINAL JUDGMENT AS TO DEFENDANT LAU KEAN CHONG

       The Securities and Exchange Commission having filed a Complaint and Defendant Lau

Kean Chong having entered a general appearance; consented to the Court’s jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Final Judgment

without admitting or denying the allegations of the Complaint (except as to jurisdiction and

except as otherwise provided herein in paragraph IV); waived findings of fact and conclusions of

law; and waived any right to appeal from this Final Judgment:

                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 9(a)(1) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78i(a)(1)], by, directly or

indirectly, by using the mails or any means or instrumentality of interstate commerce, or of any

facility of any national securities exchange, or any member of a national securities exchange:
               For the purpose of creating a false or misleading appearance of active trading in

       any security other than a government security, or a false or misleading appearance with

       respect to the market for any such security:

               1.      Effecting any transaction in such security which involves no change in

                       beneficial ownership thereof; or

               2.      Entering an order or orders for the purchase or sale of such security with

                       the knowledge that an order or orders of substantially the same size, at

                       substantially the same time, and at substantially the same price, for the

                       sale or purchase of any security, has been or will be entered by or for the

                       same or different parties.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                    II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently barred from participating in an offering of penny stock, including engaging in

activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or

attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act [17 C.F.R. 240.3a51-1].




                                                 -2-
                                                 III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of $151,957.00, representing profits gained as a result of the conduct alleged in

the Complaint, together with prejudgment interest thereon in the amount of $1,523.73, and a

civil penalty in the amount of $17,000.00 pursuant to Section 21(d)(3) of the Exchange Act.

Defendant shall satisfy this obligation by paying $170,480.73 to the Securities and Exchange

Commission within 30 days after entry of this Final Judgment.

        Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Lau Kean Chong as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.



                                                -3-
       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.
                                                      IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                      V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




   SO ORDERED.
                                                      _____________________________________
   Dated: February 10, 2020                                  GREGORY H. WOODS
   New York, New York                                       United States District Judge




                                                -4-
